Citation Nr: 1018005	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970 and was awarded the Purple Heart Medal and 
Combat Infantry Badge (CIB).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The Veteran maintains that his hearing loss is directly 
related to excessive noise exposure during service.  

There is no controversy in this case as to whether the 
Veteran was exposed to noise trauma in service.  His DD 214 
indicates that he served as a weapons infantryman and 
received the Purple Heart and CIB, therefore his account of 
his exposure is credible and entirely consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  As a combat veteran, he 
is entitled to have his statements accepted.  However hearing 
loss, according to the threshold standards of 38 C.F.R. 
§ 3.385, was not present at any time during service, at the 
time of discharge, or within a year thereafter.  

In this case, the Veteran's military occupational specialty 
as a weapons infantryman coupled with the absence of any 
significant post-service noise-exposure, raises significant 
questions regarding the etiology of his hearing loss.  
Therefore, a more definitive medical opinion is needed before 
the claim on the merits can be properly adjudicated.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing 
that adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
ear and audiologic examination by an 
audiologist who has not heretofore seen 
or examined the Veteran.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be performed, 
and the audiologist should review the 
results of any testing prior to 
completing the report.  All pertinent 
diagnoses should be provided.  

The audiologist should provide numeric 
interpretation of any hearing 
tests/audiograms conducted.  He/she 
should also set forth numeric values for 
the pure tone thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz.  The reported 
numeric values and speech recognition 
scores (Maryland CNC test) must be in 
conformity with the requirements of 38 
C.F.R. § 3.385.  The audiologist should 
provide an opinion as to whether there is 
clear and convincing evidence that the 
Veteran's hearing loss is not due to 
combat noise exposure.  A rationale 
should be provided for all opinions 
expressed.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained since the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the 
Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


